     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 1 of 34 PageID #: 1




               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NEW YORK

STEPHANIE LODATI, as Parent                   COMPLAINT FOR DAMAGES
and Natural Guardian of                       JURY TRIAL DEMANDED
JOHN DOE, an infant,
STEPHANIE LODATI, as Parent
                                              Case No. 21-3875
and Natural Guardian of
JANE DOE, an infant,
and STEPHANIE LODATI,
individually;

                      Plaintiffs,

V.

FRIENDS ACADEMY,
THE BOARD OF TRUSTEES OF
FRIENDS ACADEMY, ANDREA
KELLY, individually and in her
official capacity, MARK
SCHOEFFEL, individually and
in his official capacity, CAROLYN
SKUDDER-POCIUS, individually
and in her official capacity,
JOZEPH HERCEG, individually
and in his official capacity, RON
BASKIND, individually and in
his official capacity, and PAMELA
MARTOCCI, individually and in
her official capacity;

                       Defendants.
______________________________________________/




Lodati, et al, v. Friends, et al, Complaint for Damages
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 2 of 34 PageID #: 2




 PLAINTIFFS’ COMPLAINT FOR VIOLATION OF TITLE III OF
 THE AMERICANS WITH DISABILITIES ACT, VIOLATION OF
    SECTION 504 OF THE REHABILITATION ACT OF 1973,
 UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER NEW
  YORK GENERAL BUSINESS LAW, BREACH OF CONTRACT,
     BREACH OF EXPRESS WARRANTY, NEGLIGENCE,
    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS,
                     AND SLANDER


                         JURY TRIAL DEMANDED


      NOW COME Plaintiffs, STEPHANIE LODATI, as Parent and

Natural Guardian of JOHN DOE, an infant, STEPHANIE

LODATI, as Parent and Natural Guardian of JANE DOE, an

infant, and STEPHANIE LODATI individually, by and through and

their attorneys, The Law Office of Keith Altman, and for their Complaint

against Defendants, hereby state the following:


                                BACKGROUND

      1.     This is an action seeking damages for Defendants’ violations

of Plaintiffs’ rights under Title III of the Americans with Disabilities Act,

Section 504 of the Rehabilitation Act of 1973, New York General Business

Law, Breach of Contract, Breach of Express Warranty, Negligence,

Negligent Infliction of Emotional Distress, and Slander.


Lodati, et al, v. Friends, et al, Complaint for Damages                      2
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 3 of 34 PageID #: 3




                                    PARTIES

      2.     Plaintiff Stephanie Lodati (“LODATI”) is an adult individual

and is the mother and natural guardian of Plaintiff JOHN DOE and

JANE DOE.

      3.     Plaintiff JOHN DOE is an infant who attended FRIENDS

ACADEMY and was dismissed without just cause for alleged misconduct.

JOHN DOE suffers from several mental health conditions which require

that he be provided with various accommodations.

      4.     JANE DOE is an infant who attended Friends Academy until

she was dismissed, without just cause, in retaliation for JOHN DOE’S

lawsuit concerning his dismissal.

      5.     At all times hereinafter mentioned, Defendant FRIENDS

ACADEMY (“FRIENDS”) was, and still is, a co-ed day school for Play

Group to 12th, at 270 Duck Pond Rd, Locust Valley, NY 11560.

      6.     At all times hereinafter mentioned, Defendant THE BOARD

OF TRUSTEES OF FRIENDS ACADEMY ("BOARD OF TRUSTEES"),

was, and still is, the board entrusted with the power to make decisions

on behalf of Defendant Friends Academy with their principal place of

business at 270 Duck Pond Rd, Locust Valley, NY 11560.



Lodati, et al, v. Friends, et al, Complaint for Damages                      3
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 4 of 34 PageID #: 4




      7.     At all times hereinafter mentioned, Defendant ANDREA

KELLY was and is still employed by Defendant FRIENDS ACADEMY as

the Head of School and was acting in such capacity at all times relevant

herein.

      8.     At all times hereinafter mentioned, Defendant MARK

SCHOEFFEL was and is still employed by Defendant FRIENDS

ACADEMY as the Principal of Upper School and was acting in such

capacity at all times relevant herein.

      9.     At all times hereinafter mentioned, Defendant CAROLYN

SKUDDER-POCIUS was and is still employed by Defendant FRIENDS

ACADEMY.

      10.    At all times hereinafter mentioned, Defendant JOZEPH

HERCEG was and is still employed by Defendant FRIENDS ACADEMY

as a Teacher and was acting in such capacity at all times relevant herein.

      11.    At all times hereinafter mentioned, Defendant RON

BASKIND was and still is employed by Defendant FRIENDS ACADEMY

as the Director of Students and was acting in such capacity at all times

relevant herein.




Lodati, et al, v. Friends, et al, Complaint for Damages                      4
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 5 of 34 PageID #: 5




      12.    At all times hereinafter mentioned, Defendant PAMELA

MARTOCCI was and still is employed by Defendant FRIENDS

ACADEMY as a Play Group Teacher and was acting in such capacity at

all times relevant herein.

      13.    All Defendants, other than Friend’s Academy and The Board

of Trustees of Friends Academy shall be known through this complaint

as the “Individual Defendants.”

      14.    All of the Individual Defendants and each of them acted, at

times, in a manner that exceeded the scope of their duties in their official

capacities. At other times, the Individual Defendants and each of them

acted, at times, in a manner that was within the scope of their duties in

their official capacities.

      15.    Each Individual Defendant was aware of the role that the

other Defendants played in the incidents and through their actions or

inactions, approved of the others’ conduct.

      16.    At all times, the BOARD OF TRUSTEES was aware of the

incidents forming the basis of this complaint and approved and ratified

the actions of the other Defendants.

                         JURISDICTION & VENUE



Lodati, et al, v. Friends, et al, Complaint for Damages                      5
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 6 of 34 PageID #: 6




      17.    This action arises under the laws of the United States, and

therefore this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331 (federal question).

      18.    This action arises under the following federal statutes: The

Americans with Disabilities Act of 1990 (ADA), Pub.L. No. 101-336, 104 Stat. 327

(1990), 42 U.S.C. §§ 12101 et seq., amended by the Americans with Disabilities

Amendments Act (ADA-AA) with an effective date of January 1, 2009, which, at

Title III of the ADA, prohibits discrimination in the provision of public services.

Section 202 of the Act, 42 U.S.C. §12132 (Supp.1991), the Rehabilitation Act of

1973, §§504 and 505, as amended, 29 U.S.C.A. §§794 and 794a, including the

conforming amendment of the ADA-AA which changes the definition of “disability”

under §504 to conform to the definition of “disability” under ADA-AA. Both the

ADA and §504 prohibit retaliation against persons with disabilities.

      19.    In accordance with 28 U.S.C. § 1367, this Court also has

supplemental jurisdiction over Plaintiff’s state law claims for Breach of

Contract, Negligence, Negligent Infliction of Emotional Distress, Breach

of Express Warranty, Violation of the NY GBL § 349, and Slander,

because these state law claims are so closely related to the federal

question claims so as to form the same case or controversy under Article

III of the United State Constitution.

Lodati, et al, v. Friends, et al, Complaint for Damages                          6
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 7 of 34 PageID #: 7




      20.    This Court properly exercises personal jurisdiction over

Defendants on the grounds that they are residing and conducting

business within the State of New York.

      21.    Venue in this action is proper in the United States District

Court for the Eastern District of New York because the events relevant

to this action occurred primarily within the geographical confines of the

Eastern District of New York. Furthermore, Plaintiffs are residents of

the district and a majority of the Defendants, including Friends

Academy, are located within the district.



                         FACTUAL ALLEGATIONS

                              Before the incident

      22.    JOHN DOE began attending FRIENDS in the ninth grade

together with his younger sister, JANE DOE.

      23.    During JOHN DOE’s interview process, the faculty and

administration of FRIENDS emphasized their culture of inclusivity and

openness to learning differences. This can also be found in FRIENDS’

promotional materials and on the school’s website.




Lodati, et al, v. Friends, et al, Complaint for Damages                      7
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 8 of 34 PageID #: 8




      24.    LODATI believed FRIENDS when they portrayed their

values as a culture of inclusivity and openness to learning differences.

This was especially important to her and JOHN DOE because JOHN

DOE suffers from many health conditions.

      25.    Despite this portrayal, JOHN DOE was not welcomed into

FRIENDS as the school had promised. JOHN DOE was bullied and

singled out by students and staff from the beginning. In one incident,

another student threatened JOHN DOE with physical harm and, despite

being aware of the incident, FRIENDS and the Individual Defendants

did not intervene to protect JOHN DOE.

      26.    Additionally, several students routinely stole funds from

JOHN DOE without facing intervention from the staff of FRIENDS.

      27.    Several students routinely committed assault and battery on

JOHN DOE as part of a hazing ritual. This was traumatic to JOHN DOE.

      28.    FRIENDS, by and through its employees, including but not

limited to MARK SCHOEFFEL, CAROLYN SKUDDER-POCIUS,

JOZEPH HERCEG, and RON BASKIND did not intervene in the

bullying and harassment of JOHN DOE despite knowledg that extensive

bullying and harassment was occurring regularly.



Lodati, et al, v. Friends, et al, Complaint for Damages                      8
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 9 of 34 PageID #: 9




      29.    The staff at FRIENDS did nothing to protect JOHN DOE. On

the contrary, FRIENDS, by and through its employees, and including the

Individual Defendants frequently placed JOHN DOE in situations where

his health diagnosis would be caused to manifest. All of these actions

were done for the purpose of inducing terror and panic in him.

      30.    FRIENDS        employees       did    not    provide   the   proper

accommodations for JOHN DOE’s health problems, and even discussed

his health conditions in a non-confidential setting, verbally and in

writing, in a manner intended to express doubts about his conditions and

in a manner intended to demean JOHN DOE, actions that often belittle

people suffering from such serious health problems.

      31.    FRIENDS’ agents and employees suggested, verbally and in

writing, that JOHN DOE might be suffering from physical abuse at

home. This happened in a non-confidential setting and was intended to

demean JOHN DOE and LODATI.

      32.    Upon information and belief, FRIENDS, by and through its

employees, also attempted to terrorize and frighten all of the Plaintiffs

by making unfounded accusations of plagiarism.




Lodati, et al, v. Friends, et al, Complaint for Damages                        9
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 10 of 34 PageID #: 10




      33.    In the time immediately before the incident, JOHN DOE’S

mental health status was unstable, in part because of the actions and

inactions of DEFENDANTS.

      34.    The instability in his mental health required alteration of his

medications.

      35.    It is well established that alterations to psychoactive

medications can lead to mood and behavioral disturbances.

                                  The incident

      36.    In or around September of 2020, JOHN DOE joined a

FRIENDS Zoom class. He changed his name to “George Floyd” and said,

“I can’t breathe”.

      37.    After the incident, JOHN DOE was educated about George

Floyd’s death and the meaning of the “Black Lives Matter”-Movement.

Once he received this information, he was deeply sorry for what he had

said and expressed his remorse.

                     Student’s response to the incident

      38.    After the incident, JOHN DOE became the target of even

more serious bullying by his classmates.




Lodati, et al, v. Friends, et al, Complaint for Damages                      10
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 11 of 34 PageID #: 11




      39.    FRIENDS and its agents and employees were aware of the

situation but did nothing to protect JOHN DOE.

      40.    In a continuation of their behavior towards JOHN DOE,

Andrea Kelly, Head of School, drafted and distributed an inflammatory

and prejudicial email to the entire FRIENDS community, condemning

JOHN DOE’s behavior and shaming him publicly. This occurred without

talking to JOHN DOE or LODATI in private about the incident.

      41.    In response to the letter, JOHN DOE received multiple death

threats from his classmates. Because of the imminent danger of physical

harm to JOHN DOE caused by Andrea Kelly’s letter, LODATI had to

inform law enforcement of the events.

      42.    Meanwhile, LODATI had to fear protestors outside her house

and had to inform her neighbors. This was also in direct response to the

public email Andrea Kelly sent out.

      43.    LODATI suffered from extreme emotional anguish caused by

the campaign at FRIENDS against her son JOHN DOE, causing her to

suffer nightmares and fluctuations in weight, as well as other mental

health issues.




Lodati, et al, v. Friends, et al, Complaint for Damages                      11
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 12 of 34 PageID #: 12




      44.    JOHN DOE himself suffered extreme emotional anguish

caused by the campaign at FRIENDS against him. He had to undergo

intense counseling and treatment to cope with the animus shown towards

him by FRIENDS’ agents and employees.

      45.    The campaign against JOHN DOE ended in a per se dismissal

from FRIENDS, without giving the child or his parent an opportunity to

tell his version about the events or any other due process.

      46.    LODATI filed a lawsuit against FRIENDS and their agents

and employees because of their actions towards JOHN DOE. Soon after,

in direct response to the lawsuit filed by LODATI, JANE DOE was

dismissed from FRIENDS without any justification whatsoever.

      47.    The Board of Trustees were aware of the school’s conduct and

at all times and, by their actions or inactions, approved this conduct.

                    Respondeat Superior and Agency

      48.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      49.    Under federal and New York law, an employer may be

vicariously liable for an employee's actions when they are acting within

the scope of their employment on behalf of the employer.



Lodati, et al, v. Friends, et al, Complaint for Damages                      12
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 13 of 34 PageID #: 13




      50.    At all times relevant to this action, Defendants Mark

Schoeffel, Carolyn Skudder-Pocius, Jozeph Herceg, Ron Baskind, and

Pamela Martocci were employed by FRIENDS. Some of their acts and

omissions relevant to this action were undertaken within the scope of

their employment with FRIENDS and approved and ratified by the

BOARD OF TRUSTEES.

      51.    At the time of this complaint, only the Individual Defendants

themselves are aware of the exact role that each Individual Defendant

played in the events that are the subject of the lawsuit. For this reason,

only the Individual Defendants know at which times each Defendant

acted in a manner that exceeded the scope of their duties in their official

capacities and at which each Defendant acted in a manner that was

within the scope of their duties in their official capacities.


                    FIRST CAUSE OF ACTION
   Violation of Title III of The Americans with Disabilities Act
         (Against all Defendants other than MARTOCCI)

      52.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.




Lodati, et al, v. Friends, et al, Complaint for Damages                      13
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 14 of 34 PageID #: 14




      53.    JOHN DOE is a “qualified individual with a disability” as

defined in 42 U.S.C. §12131(2). He was diagnosed with many health

issues early in life.

      54.    Upon information and belief, FRIENDS is a private school

receiving federal funds. It is subject to the Americans with Disabilities

Act because the Act defines a public accommodation as an “[…]

elementary, secondary, undergraduate, or postgraduate private school”.

42 USCA § 12181 (7)(J).

      55.    The ADA and its implementing regulations require that

alternative services and modifications be made to qualified individuals

with a disability.

      56.    JOHN DOE has been denied reasonable accommodations for

his documented health problems.

      57.    FRIENDS discriminated against JOHN DOE on the basis of

his disability. From the beginning, he was bullied and singled-out by

staff and classmates because of his disabilities. Despite being aware of

the situation, FRIENDS through its employees, as well as the Individual

Defendants and the Board Members, did nothing to protect JOHN DOE.




Lodati, et al, v. Friends, et al, Complaint for Damages                      14
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 15 of 34 PageID #: 15




      58.     The incident forming the basis of JOHN DOE’S dismissal was

because of his disability. Knowing of his disability, Defendants failed to

consider the effects of JOHN DOE’S condition when dismissing him from

the school.

      59.     Defendants’ inobservance of the law is ongoing and

continuous, requiring declaratory and injunctive relief appropriate

employing 42 U.S.C. § 12182, as well as Fed. R. Civ. P. 57, and 28 U.S.C.

§ 2201.

      60.     As a direct and proximate result of Defendants’ unlawful

discrimination and refusal to provide reasonable accommodations,

Plaintiff JOHN DOE has sustained and continues to sustain injuries and

damages.


                   SECOND CAUSE OF ACTION
     Violation of Section 504 of the Rehabilitation Act of 1973
         (Against all Defendants other than MARTOCCI)

      61.     Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      62.     Section 504 of the Rehabilitation Act, 29 U.S.C§ 794, bars all

federally     funded     entities    (governmental        or   otherwise)   from

discriminating based on disability. Section 504 states, in relevant part:


Lodati, et al, v. Friends, et al, Complaint for Damages                       15
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 16 of 34 PageID #: 16




             No otherwise qualified individual with a disability
             in the United States ... shall, solely by reason of his
             or her disability, be excluded from the
             participation in, be denied the benefits of, or be
             subjected to discrimination under any program or
             activity receiving Federal financial assistance or
             under any program or activity conducted by any
             Executive agency or by the United States Postal
             Service. 29 U.S.C. § 794(a).

      63.    Upon information and belief, FRIENDS is a private school

receiving federal funding and is therefore subject to Section 504 of the

Rehabilitation Act of 1973.

      64.    JOHN DOE is a disabled individual who was otherwise

qualified to continue school at FRIENDS.

      65.    The Rehabilitation Act and its implementing regulations

require that Defendants administer programs/activities in the most

integrated      setting     appropriate      to    the    needs   of   qualified

handicapped/disabled persons. 28 C.F.R. § 41.51 and 45C.F.R § 84.4.

      66.    JOHN DOE instead was singled out and bullied because of his

disabilities, eventually leading to his per se dismissal.

      67.    As a direct and proximate result of Defendants’ unlawful

discrimination and refusal to provide reasonable accommodations, JOHN

DOE has sustained and continues to sustain injuries and damages.



Lodati, et al, v. Friends, et al, Complaint for Damages                      16
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 17 of 34 PageID #: 17




                        THIRD CAUSE OF ACTION
                     Breach of Contract (JOHN DOE)
                      (Against Defendant FRIENDS)

      68.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      69.    Plaintiffs and Defendant FRIENDS entered into a contract by

which Defendant FRIENDS offered admission to Plaintiff JOHN DOE on

specified terms.

      70.    Plaintiffs accepted FRIENDS’s offer and JOHN DOE

attended FRIENDS pursuant to the terms of the agreement between the

parties.

      71.    There was a mutual exchange of consideration between

Plaintiffs and FRIENDS by which JOHN DOE attended the school,

involving payments and expenditure of time and FRIENDS made its

services available to Plaintiffs, including educational opportunities.

      72.    Part of the contract included the existence of policies set forth

by FRIENDS. Included within those policies were terms concerning the

duty of FRIENDS to a fair evaluation process in case of offenses.

      73.    According to the terms, in the case of “minor offenses”,

FRIENDS was obligated to talk with the student to understand their


Lodati, et al, v. Friends, et al, Complaint for Damages                      17
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 18 of 34 PageID #: 18




intention and self-awareness (FRIENDS’s Handbook, XVIII. I. 1.). In the

case of a “major offense”, the Handbook stated under XVIII. I. 2. that an

immediate communication between student, parents, and school had to

take place.

      74.     Neither of these things happened in JOHN DOE’s case.

FRIENDS violated their obligations under their own Handbook policies.

      75.     As a result of FRIENDS’ breach of the contract, Plaintiffs

JOHN DOE and LODATI suffered severe emotional harm. Plaintiffs

were also forced to expend financial resources to seek education

elsewhere and to pay for intensive therapy. Furthermore, JOHN DOE

was denied the ability to attend the school of his choice and suffered

further from having to enter classes at a new, different school.



                 FOURTH CAUSE OF ACTION
         BREACH OF EXPRESS WARRANTY (JOHN DOE)
                (Against Defendant FRIENDS)


      76.     Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      77.     During JOHN DOE’s interview process, the faculty and

administration of FRIENDS emphasized their culture of inclusivity and


Lodati, et al, v. Friends, et al, Complaint for Damages                      18
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 19 of 34 PageID #: 19




openness to learning differences. This can also be found in FRIENDS’

promotional materials and on the school’s website.

      78.    LODATI believed FRIENDS when they portrayed their

values as a culture of inclusivity and openness to learning differences.

This was especially important to her and JOHN DOE, because JOHN

DOE suffers from many health conditions.

      79.    STEPAHNIE’S decision to enroll JOHN DOE at FRIENDS

was greatly influenced by the statements and representations made by

FRIENDS faculty and administration to LODATI that stressed

FRIENDS commitment to inclusivity of learning differences.

      80.    The statements and representations made by FRIENDS

faculty and administration to LODATI that stressed FRIENDS

commitment to inclusivity of learning differences were express

warranties made to LODATI by FRIENDS.

      81.    The statements and representations present on FRIENDS

promotional material and website that stressed FRIENDS commitment

to inclusivity of learning differences were express warranties made to

LODATI by FRIENDS.




Lodati, et al, v. Friends, et al, Complaint for Damages                      19
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 20 of 34 PageID #: 20




       82.    FRIENDS’ failure to accommodate JOHN DOE’s disability

constitutes a breach of their express warranties to LODATI that they

would be inclusive of learning differences such as those suffered by JOHN

DOE.

       83.    As a result of Defendant FRIENDS’s breach of warranty,

Plaintiffs John DOE and LODATI suffered harm, including emotional

distress.



                       FIFTH CAUSE OF ACTION
                    Negligence Towards JOHN DOE
             (Against all Defendants other than MARTOCCI)

       84.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

       85.    When JOHN DOE was attending Friends, FRIENDS owed

JOHN DOE a duty of care as in loco parentis.

       86.    As a school, DEFENDANTS owed a duty to JOHN DOE to see

that he was educated in a safe, secure manner free of bullying and

harassment. Furthermore, DEFENDANTS had a duty to provide JOHN

DOE with proper           accommodations reflective of his significant

disabilities. At all relevant times, DEFENDANTS were aware of these

disabilities.

Lodati, et al, v. Friends, et al, Complaint for Damages                      20
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 21 of 34 PageID #: 21




      87.    DEFENDANTS breached their duties, including but not

limited to, in the following ways:

             a. Failing to protect JOHN DOE from being bullied and

                harassed.        Despite being aware of the situation,

                Defendants did nothing to protect JOHN DOE.

             b. Failing to properly provide him with accommodations

                commensurate with his disabilities.

      88.    As a direct result of Defendants’ negligence, Plaintiff JOHN

DOE suffered severe emotional harm and had to undergo therapy at

Plaintiffs’ own expense.

      89.    It was foreseeable to Defendants that in not protecting JOHN

DOE from abuse, as they were required to do, JOHN DOE would suffer

harm. Furthermore, it was foreseeable that in not providing JOHN DOE

with the necessary accommodations, JOHN DOE would suffer harm.

                    SIXTH CAUSE OF ACTION
     Negligent Infliction Of Emotional Distress (JOHN DOE)
        (Against all Defendants other than MARTOCCI)

      90.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.




Lodati, et al, v. Friends, et al, Complaint for Damages                      21
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 22 of 34 PageID #: 22




      91.    DEFENDANTS owed JOHN DOE a duty of care as in loco

parentis.

      92.    As a school, DEFENDANTS owed a duty to JOHN DOE to see

that he was educated in a safe, secure manner free of bullying and

harassment. Furthermore, DEFENDANTS had a duty to provide JOHN

DOE with proper           accommodations reflective of his significant

disabilities. At all relevant times DEFENDANTS were aware of these

disabilities.

      93.    Defendants knew or should have known, should have known

that their failure to prevent the bullying of JOHN DOE would result in

Plaintiff JOHN DOE’s serious emotional distress.

      94.    Furthermore, in dismissing JOHN DOE without considering

his disabilities and in a manner that was arbitrary and capricious,

DEFENDANTS cause severe emotional distress to JOHN DOE.

      95.    Defendants’ conduct was extreme and outrageous. The

frequency with which the bullying occurred, and the fact that

DEFENDANTS did nothing was done to help JOHN DOE at any time,

went beyond all possible bounds of decency.




Lodati, et al, v. Friends, et al, Complaint for Damages                      22
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 23 of 34 PageID #: 23




      96.    Defendants’ actions proximately caused Plaintiff JOHN

DOE’s emotional injury, including severe emotional anguish.

                    SEVENTH CAUSE OF ACTION
                    Negligence Towards JANE DOE
            (Against Defendants FRIENDS, by and through
              its employees, including but not limited to
             ANDREA KELLY, and PAMELA MARTOCCI )

      97.    Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      98.    When JANE DOE was attending Friends, Defendants owed

JANE DOE a duty as in loco parentis.

      99.    As a school, DEFENDANTS owed a duty to JANE DOE to see

that she was educated in a safe, secure manner.

      100. In November through December of 2019, JANE DOE, age 3,

was a student in grade Play Group in the Early Childhood Division at

Friends Academy in Locust Valley, New York.

      101. The head teacher, Defendant Pamela Martocci, advised

LODATI, the mother of JANE DOE, that JANE DOE was “W”

sitting. “W” sitting refers to a position where an individual sits on their

buttocks with each leg bent back which resembles the letter ‘W”.




Lodati, et al, v. Friends, et al, Complaint for Damages                      23
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 24 of 34 PageID #: 24




      102. LODATI was advised that this was due to weak core strength

and could cause JANE DOE to have an uneven stride and a lack of

balance, among other things.

      103. Defendant Martocci expressed concern for JANE DOE. She

told LODATI that she frequently reminded JANE DOE to sit properly.

      104. Defendant Martocci told LODATI that one day during circle

time, where the children sit down in a circle on the floor, she tied JANE

DOE’s legs together with a ribbon so would be unable to move them. This

prevented JANE DOE from sitting in the “W” position.

      105. JANE DOE did not like it and cried to Defendant Martocci the

next day asking her to ‘please not tie my legs together again".

      106. Martocci is neither a physician nor an occupational therapist

and had did not have the knowledge, skill, training, or experience to

prescribe or provide remedies such as tying JANE DOE’S legs together

using ribbon.

      107. LODATI was advised that JANE DOE needed to get

evaluated by an Occupational Therapist. Mrs. Martocci advised LODATI

that an Occupational Therapist would be visiting the class soon to

evaluate the students with the parents’ permission. LODATI was asked



Lodati, et al, v. Friends, et al, Complaint for Damages                      24
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 25 of 34 PageID #: 25




to give permission for JANE DOE to be evaluated. Permission was

granted.

      108. LODATI was told JANE DOE qualified for Occupational

Therapy and it would be paid by the parents, not by the school. JANE

DOE’s parents brought her to their Pediatrician in January of 2020.

They discussed what the teacher had said regarding JANE DOE’s sitting

posture. The doctor was perplexed because she had been treating JANE

DOE’s since she was born and had never detected any problem with her

core strength.

      109. After performing numerous tests on JANE DOE, the doctor

determined that there was no core weakness exhibited by JANE DOE,

who showed no signs of weakness and had strong balance. The doctor

was concerned that JANE DOE’s legs had been tied together by a

teacher. She told LODATI that she should discuss this with the school

because it was highly improper behavior.

      110. The doctor was upset with how this was handled and that

expressed the opinion that it would have been traumatic for JANE

DOE. The doctor told LODATI that she had never heard of any therapy

that would involve tying a child’s legs together for any reason.



Lodati, et al, v. Friends, et al, Complaint for Damages                      25
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 26 of 34 PageID #: 26




      111. LODATI brought this matter to the attention of the Head of

Early Childhood, Kristin Minuto. Mrs. Minuto expressed dismay and

apologized profusely for what Mrs. Martocci had done to the child. Ms.

Minuto assured LODATI that these actions would never happen again.

      112. The Principal of Lower School, Dot Woo, Kristin Minuto and

Pamela Martocci had a meeting to discuss the incident. The parents of

JANE DOE were not told what transpired at the meeting. The incident

was not brought up again after that meeting.                     No apology was

forthcoming from the school or from the teacher.

      113. Defendant Martocci breached the duty of care to JANE DOE

by tying her legs together without the knowledge, skill, training, or

experience to support such an action. Martocci was well aware that she

did not have the requisite knowledge training and experience.

      114. Defendant FRIENDS and Defendant KELLY owed a duty to

JANE DOE to supervise Defendant MARTOCCI.

      115. FRIENDS          and    KELLY       failed     to   properly   supervise

MARTOCCI.

      116. As a result of FRIENDS’, KELLY’S, and MARTOCCI’S

actions, JANE DOE suffered physical pain and emotional distress.



Lodati, et al, v. Friends, et al, Complaint for Damages                          26
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 27 of 34 PageID #: 27




      117. It was foreseeable to FRIENDS, KELLY, and MARTOCCI

that their actions and/ or inactions with respect to JANE DOE could

cause harm of the nature suffered by JANE DOE. More specifically,

without the proper knowledge, training, and experience, MARTOCCI

should have known that tying JANE DOE’S legs together could cause her

physical pain and emotional distress.

                     EIGHTH CAUSE OF ACTION
        Negligence Infliction of Emotional Distress (JANE DOE)
            (Against Defendants FRIENDS, by and through
              its employees, including but not limited to
             ANDREA KELLY, and PAMELA MARTOCCI )


      118. Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      119. DEFENDANTS owed JANE DOE a duty of care as in loco

parentis.

      120. As a school, DEFENDANTS owed a duty to JANE DOE to see

that she was educated in a safe, secure manner.

      121. Defendants knew or should have known, that tying JANE

DOE’S legs together with ribbon was likely to cause severe pain and

distress.




Lodati, et al, v. Friends, et al, Complaint for Damages                      27
     Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 28 of 34 PageID #: 28




          122. Furthermore, in dismissing JANE DOE without considering

in    a     manner    that   was    arbitrary,    capricious,   and   retaliatory

DEFENDANTS cause severe emotional distress to JANE DOE.

          123. Defendants’ actions proximately caused Plaintiff JANE

DOE’s emotional injury, including severe emotional anguish.



                         NINTH CAUSE OF ACTION
                          Slander Towards LODATI
            (Against Defendants Mark Schoeffel, Carolyn Skudder-
                  Pocius, Jozeph Herceg, and Ron Baskind)


          124. Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

          125. Defendants Mark Schoeffel, Carolyn Skudder-Pocius, Jozeph

Herceg, and Ron Baskind made public allegations that JOHN DOE had

committed plagiarism, and that LODATI had committed physical abuse.

Defendants were aware that both of these allegations were false.

          126. Both statements clearly identified JOHN DOE and LODATI.

          127. Plaintiffs have suffered harm in the form of severe emotional

distress at the fault of Defendants.

          128. The allegations were not protected by privilege.



Lodati, et al, v. Friends, et al, Complaint for Damages                        28
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 29 of 34 PageID #: 29




                        TENTH CAUSE OF ACTION
                       Breach of Contract (LODATI)
                      (Against Defendant FRIENDS)

      129. Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      130. LODATI and FRIENDS entered a contract by which

FRIENDS offered to admit LODATI’S daughter, JANE DOE, on specified

terms.

      131. LODATI accepted FRIENDS’ offer, and JANE DOE attended

FRIENDS pursuant to the terms of the agreement between the parties.

      132. There was a mutual exchange of consideration by which

JANE DOE attended the school, involving payments and expenditure of

time and FRIENDS made its services available to LODATI, including

educational opportunities for JANE DOE.

      133. A part of the contract was the existence of policies set forth by

FRIENDS. Included within those policies were terms concerning the duty

of FRIENDS to abide by the terms of their own handbook. LODATI

agreed to enroll JANE DOE at FRIENDS on the understanding that

FRIENDS would comply with their own handbook.




Lodati, et al, v. Friends, et al, Complaint for Damages                      29
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 30 of 34 PageID #: 30




      134. JANE DOE was a student at the FRIENDS “lower school” at

the time of her dismissal.

      135. FRIENDS had offered             to admit JANE DOE through her

mother, LODATI, who had accepted continued admission of her daughter

to FRIENDS for the Fall of 2021. LODATI tendered the required deposit

which was accepted by FRIENDS.

      136. The FRIENDS’s Handbook repeatedly stresses that the goal

of disciplinary measures in the lower school is not retribution, but rather

to empower students to learn from their mistakes.

      137. Section XVII. H of the handbook states:

                   In the Lower School, we use the Responsive Classroom
             approach, which is aligned with our Quaker tenets. The goals
             of this approach are to assure that children:
                         •     Feel physically and emotionally safe in
                   school so that they can learn their best.
                         •     Learn the skills for working and learning
                   collaboratively with others.
                         •     Identify and practice strategies to alter and
                   improve choices moving forward.


      138. Section XVII. H. of the handbook goes on to list examples of

potential disciplinary responses. None of the examples involve the

outright dismissal of a student from the school. Furthermore, all of the




Lodati, et al, v. Friends, et al, Complaint for Damages                      30
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 31 of 34 PageID #: 31




examples involve focusing on the student’s conduct that resulted in the

disciplinary measure.

      139. LODATI sued FRIENDS and their agents and employees

because of their behavior towards her son, JOHN DOE. Soon after, in a

direct response to the lawsuit, JANE DOE was dismissed from FRIENDS

without any explanation whatsoever.

      140. Completely contrary to their own handbook, FRIENDS

dismissed JANE DOE without even the mere pretext that JANE DOE

had misbehaved. Furthermore, FRIENDS actions towards JANE DOE

were intended as retaliation against LODATI for filing the instant case,

and for complaining about the actionable conduct described in the

Seventh and Eighth Causes of Action herein, rather than any kind of

conduct or failure on the part of JANE DOE.

      141. FRIENDS violated their obligations under their own

Handbook policies, thereby constituting a breach of contract on the part

of FRIENDS.

      142. As a result of Defendant FRIENDS’s breach of the contract,

Plaintiffs JANE DOE and LODATI suffered damages in an amount to be

determined.



Lodati, et al, v. Friends, et al, Complaint for Damages                      31
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 32 of 34 PageID #: 32




                   ELEVENTH CAUSE OF ACTION
         Unfair And Deceptive Trade Practice Under New York
                        General Business Law
                  (Against all Defendants FRIENDS)


      143. Plaintiffs incorporate by reference every preceding allegation

as if specifically set forth herein.

      144. Defendants have a statutory duty to refrain from unfair or

deceptive acts or practices in consumer-oriented communications or acts

like the advertising and description of their school.

      145. Defendants engaged in a systematic scheme to deceive

Plaintiffs and all others interested in obtaining admission to FRIENDS.

Staff, Board Members, and faculty emphasize their culture of inclusivity

and openness to learning differences, and their handbook and advertising

material state the same.

      146. Despite the fact that LODATI enrolled her children in

FRIENDS for these reasons, both children were dismissed under

circumstances that were in stark contrast to the statements made in the

admission process.

      147. In retaliation for JOHN DOE seeking redress for his

unwarranted dismissal and, because LODATI complained about the



Lodati, et al, v. Friends, et al, Complaint for Damages                      32
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 33 of 34 PageID #: 33




bizarre conduct of a teacher, FRIENDS also dismissed JANE DOE from

the school without any legitimate basis, despite having already

contractually agreeing to JANE DOE attending FRIENDS in the Fall of

2021.

        148. Defendants’        conduct     was     deceptive,   misleading,   and

undertaken in conscious disregard of, and with reckless indifference to,

Plaintiffs’ rights and interests.

        149. Defendants’ actions, as complained of herein, constitute

unfair competition or unfair, unconscionable, deceptive or fraudulent

acts or practices in violation of N.Y. Gen. Bus. Law § 349 et seq.

        150. Plaintiffs are entitled to recover actual, consequential,

monetary, and punitive damages, equitable and declaratory relief, any

statutory allowable amounts and costs and reasonable attorneys’ fees.


                             PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs request that this Court grant them relief as follows:

   (1) Issue a permanent injunction prohibiting Defendant FRIENDS from

        enforcing either of Plaintiff’s per se dismissals;

   (2) Compensatory damages for financial loss, damage to reputation,

        humiliation, mental anguish, and emotional distress;


Lodati, et al, v. Friends, et al, Complaint for Damages                          33
   Case 1:21-cv-03875 Document 1 Filed 07/09/21 Page 34 of 34 PageID #: 34




   (3) Punitive damages against the defendant;

   (4) Attorneys’ fees;

   (5) Costs of the suit;

   (6) Injunctive relief; and

   (7) Such other relief as the Court may deem proper.



                            JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury on all issues stated in this action.



       Date: July 9, 2021


                                Respectfully Submitted,

                                /s/Keith Altman
                                Keith Altman (pro hac vice to be applied for)
                                The Law Office of Keith Altman
                                33228 West 12 Mile Road - Suite 375
                                Farmington Hills, MI 48331
                                516-456-5885
                                kaltman@lawampmmt.com




Lodati, et al, v. Friends, et al, Complaint for Damages                               34
